OPINION ON PETITION TO REHEAR
The defendant has filed a petition to rehear in which he says we incorrectly determined the trial judge held the search warrant to be defective because the informant did not appear before him so the reliability of the informant could be determined.
The ruling of the trial judge is reflected from the following portion of his ruling:
“. .. and for that reason, if the informant refuses to appear or discuss the matter with the Court at his convenience — he can designate the place — I don’t know what else I can do but to just sustain the motion to suppress at this time which the Court does.”
The defendant insists the trial judge based his decision upon the deficiency in the warrant upon its face. We are unable to grasp this subtle approach, if the trial judge so did. The record obviously shows the trial judge sought to go behind the face of the warrant.
A defendant is not entitled to attack a search warrant beyond the face of the document on a mere motion to suppress. To attack the warrant beyond its face, the defendant must specifically set out the basis therefor. Mere conclusory allegations in the motion are insufficient. The motion must point out specifically the basis for the claim and the defendant must be prepared to offer evidence in support thereof. Otherwise, the trial court can only determine the validity or invalidity of the warrant upon its face. See generally Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1968).
It is clear from this record the trial judge suppressed the evidence because the informant did not appear before him. This goes beyond the face of the search warrant.
The petition to rehear is denied.